                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Nationstar Mortgage LLC d/b/a Mr.                  CIVIL ACTION NO: 2:19-cv-00361-JDL
Cooper

                Plaintiff                          STATUS REPORT

                        vs.                        RE:
                                                   63 Goodwin Road, Eliot, ME 03903

Donna M. Thomas and David W. Thomas                Mortgage:
                                                   August 22, 2007
                                                   Book 15243, Page 504

              Defendants
Internal Revenue Service

                Party-In-Interest

       NOW COMES the Plaintiff in this matter, Nationstar Mortgage LLC d/b/a Mr. Cooper,

and hereby provides the following status report: Plaintiff ’s office has spoken to Defendants, and the

parties are currently engaged in active settlement negotiations. Due to COVID 19, the parties are

requesting an additional 60 days to continue negotiations. The Court may schedule a telephonic

status conference if necessary.



DATED: June 8, 2020

                                                      /s/John A. Doonan, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com
                                CERTIFICATE OF SERVICE

       I, John A. Doonan, Esq., hereby certify that on this 8th day of June, 2020, I served a copy

of the above document by electronic notification using the CM/ECF system and/or First Class Mail

to the following:



                                                      /s/ John A. Doonan, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com

Donna M. Thomas
63 Goodwin Road
Eliot, ME 03903

David W. Thomas
63 Goodwin Road
Eliot, ME 03903

Internal Revenue Service
c/o Halsey B. Frank, Office of the US Attorney General
100 Middle Street, East Tower, 6th Floor
Portland, ME 04101

Internal Revenue Service
c/o Andrew K. Lizotte, Esq., U.S. Attorney`s Office
100 Middle Street, East Tower, 6th Floor
Portland, ME 04101

Internal Revenue Service
c/o Ashley E. Eiler, Office of the US Attorney General
100 Middle Street, East Tower 6th Floor
Portland, ME 04101

Internal Revenue Service
c/o Thomas E. Delahanty, U.S. Attorney`s Office
100 Middle Street, 6th Floor
Portland, ME 04101
